PER CURIAM.
Appellant seeks review of the denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Appellant correctly argued that the trial court erred in imposing a sentence of five and one-half years’ incarceration for the offense of burglary of a dwelling upon revocation of community control. Appellant was never placed on probation or community control for this offense. The error was not harmless because the sentence exceeded the sentences imposed on the remaining counts for which community control was properly revoked. Accordingly, we remand with directions to vacate the sentence imposed for burglary of a dwelling. The trial court correctly denied relief with regard to the remaining claims raised in the motion.
AFFIRMED in part, REVERSED in part, and REMANDED.
*297BARFIELD, C.J., DAVIS, J. and SHIVERS, DOUGLASS B., Senior Judge, concur.